Citation Nr: 0020627	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-49 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
a left knee disability.  

2.  Entitlement to service connection for a right knee 
disability, secondary to a left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This case comes before the Board of Veterans Appeals from an 
April 1995 decision rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), whereby the benefits sought on appeal were denied.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 20 percent 
for a left knee disability has been developed.

2.  The veteran's left knee disability is manifested by 
significant joint effusion, pain, giving way, and limitation 
of extension to 12 degrees.

3.  A right knee disorder is not shown to be related to a 
service-connected left knee disorder or to service.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic 
Codes 5258, 5261 (1999).

2.  A claim for entitlement to service connection for a right 
knee disorder secondary to a left knee disability is not well 
grounded, and is denied.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 20 percent for 
a left knee disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his left knee 
disability is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied in this case.

The veteran established service connection for a left knee 
disability in an October 1980 rating decision.  The RO found 
that the veteran injured his left knee during service playing 
basketball, and subsequently re-injured it when attempting to 
step onto a truck.  The disability was initially evaluated as 
10 percent disabling, and a rating decision dated December 
1986 increased that evaluation to 20 percent.  The veteran 
contends that an increased evaluation is warranted for his 
left knee disability.  To the extent that a 30 percent 
evaluation is appropriate, we find that the evidence supports 
his contentions.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

We note that both the private medical evidence and the VA 
clinical records show that the veteran was repeatedly treated 
for, and assessed with, left knee pain.  The report of a 
March 1995 VA examination (VAE) shows a diagnosis of status 
post operative x 3 for fracture of left patella , arthrotomy 
and removal of medial meniscus fragments.  He has residual 
pain and limited mobility.  X-rays show only minor 
chondromalacia.  A September 1995 VA note shows that he 
ambulated with a cane, that there was no instability, range 
of motion was from zero to 135 on the right and from zero to 
100 degrees on the left.  That note also shows that range of 
motion strengthening exercises instead of a brace was 
prescribed.   

Private treatment records dated September 1996 shows that 
range of motion was limited at the extreme, that there was 
not effusion; that the veteran walked with a cane, and that 
there was decreased flexion on the left.  

A private radiographic report dated June 1997 shows either an 
acute ACL [anterior cruciate ligament] tear or an old ACL 
injury that may have been repaired, and that a partial 
meniscectomy was suspected.   

The report of a January 1998 VAE shows that the veteran 
ambulated with crutches, had pain and was not weight bearing 
on the left.  Physical examination of the left knee revealed 
well-healed and nontender scars.  There was definite and 
rather significant tenderness of the medial femoral condyle 
and the medial tibial plateau area.  There was also 
tenderness of the medial aspect of the patellar tendon and of 
the patellar.  There seemed to be some chronic swelling of 
the medial aspect of the knee.  Range of motion was noted to 
be 12 degrees of extension, with flexion from 12 degrees to 
82 degrees.  The examiner also found that range of motion was 
painful for the veteran.  The diagnosis was chronic left knee 
pain, status post surgical procedures about 1979 and 1981, 
dependent on crutches since November 1997.  

A treatment record dated March 1998 also noted significant 
tenderness over the medial joint line with effusion, 
tenderness over the condyle with pain on valgus testing.  

A July 1998 private medical record shows that left knee 
effusion was present. 

Additionally, we note that Social Security Administration 
records show that the veteran was considered disabled for 
Social Security purposes.  However, we must point out that 
those records show that the veteran's left knee disorder was 
not the only disorder that was considered in reaching that 
determination.  Thus, although he may be disabled for Social 
Security benefits purposes, that report does not show that an 
evaluation greater than 30 percent is warranted for his 
service-connected left knee disorder. 

We determine that an additional 10 percent evaluation is 
warranted based on the limitation of extension to 12 degrees 
as reported in the January 1998 VAE report. Thus, in addition 
to a 20 percent evaluation established under Diagnostic Code 
5258 for joint effusion and locking pain, a separate 10 
percent evaluation for impairment of extension is shown, 
resulting in a disability rating of 30 percent, or the 
functional equivalent of a severe knee disability.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In this regard we note that a dislocated semilunar cartilage 
disability is rated as 20 percent disabling when it is 
productive of frequent episodes of locking pain and with 
effusion into the joint under Diagnostic Code 5258.  For 
informational purposes only, we point out that joint effusion 
is defined as increased fluid in the synovial cavity of a 
joint.  Stedman's Medical Dictionary (Effusion, joint).  We 
also determine that although effusion or locking pain may at 
times produce a secondary limitation of motion, that the 
plain terms of Diagnostic Code 5258 and 5261 suggest that 
they apply to different manifestations of a knee disability, 
and thus, evaluation of the veteran's left knee disability 
under both codes does not amount to pyramiding.  VAOPGCPREC 
23-97 (since the plain terms of [certain diagnostic codes] 
suggest that those codes apply either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
codes would not amount to pyramiding under section 4.14).  

We also note however, that an evaluation greater than 30 
percent for a left knee disability is not shown.  That is, 
limitation of extension to 15 degrees is not shown under 
Diagnostic Code 5261, so that a greater rating could be 
assigned under those criteria.  Similarly, as indicated 
above, limitation of flexion to at least 60 degrees is 
required for a noncompensable evaluation to be assigned under 
Diagnostic Code 5260, and here, the evidence shows only that 
flexion is limited at 82 degrees.  In addition, the evidence 
does not show that the left knee disability is productive of 
instability, so that a greater evaluation is warranted under 
Diagnostic Code 5257.  

Thus, in conclusion, to the extent that a 30 percent 
evaluation for a left knee disorder is warranted, the claim 
for an increased evaluation of a left knee disability is 
warranted.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.


II.  Entitlement to service connection for a right knee 
disability, secondary to a left knee disability.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).

Active military service includes active duty, any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Additionally, we note that Social Security Administration 
records show that the veteran was considered disabled for 
Social Security purposes.  However, we must point out that 
those records do not show that the veteran's right knee 
disorder was related to service.  Thus, although he may be 
disabled for Social Security benefits purposes, that report 
it not probative to the issue at hand.  

The medical evidence is replete for complaints of, and 
treatment for, a right knee disorder, in addition to the 
veteran's left knee disability.  Specifically, the report of 
the March 1995 VAE shows that a diagnosis of possible early 
DJD [degenerative joint disease] of the right knee was given.  
The report of the January 1998 examination shows that there 
was minimal crepitation in the subpatellar area, and that a 
diagnosis of chondromalacia, right knee was given.  The 
report of the x-ray examination reportedly showed minimal 
arthritic changes.  

We note that the veteran has averred that he manifests a 
right knee disability that is due to his favoring his left 
leg, and has reported this to his health care providers.  
However, we must point out that the medical evidence does not 
establish a relationship between the veteran's right knee 
disorder and his service-connected left knee disability.  
First, we note that where the determinative issue involves 
medical etiology, competent medical evidence is required in 
order for the claim to be well grounded.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Second, we also must point out 
that although his medical history and complaints were 
recorded in various treatment records, the Court has held 
that evidence simply recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner 
does not constitute competent medical evidence, satisfying 
the Grottveit requirement.  Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).

Thus, as a right knee disorder was not shown by the evidence 
until subsequent to service, and as there is no medical 
evidence of a nexus to the service-connected left knee 
disability, the claim is not well grounded, and it must be 
denied.  However, if the required nexus evidence were to be 
obtained, the veteran is free to submit new and material 
evidence in order to reopen his claim at any time.  



ORDER

1.  Entitlement to a 30 percent evaluation for a left knee 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  

2.  Entitlement to service connection for a right knee 
disability, secondary to a left knee disability, is not well 
grounded, and is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

